IN THE FIRST COURT OF APPEALS
                                                               'STC°URT0F            IS
                                  OF TEXAS
                                                                    HOUSTON, TEXAS
                              AT HOUSTON
                                                                W-2 2015
Shamsher Medih Chisti                                        CHRISTOPHER
                                                                           A- PBINE
               Appellant,                                   CLERK




                                          Appeals Court No. 01-13-00780-CV
V.                                   §
                                          Trail Court No.     2013-12431
                                     §

Sana Chisti aka Kiran Wilwerding§
               Appellee.
                                     §


                        MOTION FOR REHEARING

TO THE HONORABLE JUSTICES    OF   SAID COURT:

     COMES NOW Shamsher Medih Chisti, Appellant Pro-Se, presenting

his Motion for Rehearing in the above Styled and Numbered Case and

in support of said Motion would respectfully show this                 Honorable
Court the following:

                                     I.

            Court Applied Costs to the winning party

1- On March 03, 2015, this Honorable Court issued Opinion Reversing
the trial Court's dismissal for Want of Prosecution of Appellant

Shamsher Medih Chisti's     (hereinafter "Appellant,") Bill of Review.
Upon granting Appellant's relief in this case the Court of Appeals
assessed the costs and fees of the appeal to the Appellant when the

Texas Rules of Appellant Procedure, Rule 43.4, clearly demand that

the losing party be assessed said costs and fees.

2. Appellant filed a Motion to Modify the Judgment in this case and

now files a Motion to have the case on appeal reheard to entertain
his Motion to Modify the Judgment.

MOTION FOR REHEARING                                                        Page 1
SO PRAYED THIS the 27th day of March, 2015.

                                              RespActefully Submitted,



                                                  Shamsiiex--M«d"lh Gnrsti
                                                  TDCJ-ID No.' 1490300
                                                  James A. Lynaugh Unit
                                                  1098, South Hwy 2037
                                                  Ft. Stockton, Tx 79735

                              Declaration


        I, Shamsher Medih Chisti, TDCJ-ID #1490300, being presently
incarcerated at the James A. Lynaugh Unit of TDCJ-ID, declare under
penalty of perjury that the foregoing facts are true and correct.




                                                  Sharifej^-Me-diTh, Chisti
                                                  Appellant Pro-Se

                         Certificate of Service



        I certify that a true and correct copy of the foregoing was
sent to the Appellee(s) at the following address(es) by placing the
same in U.S. Mail postage pre-paid on this the 27th day of March,
2015.    Addressed to:


Honorable Chris    Daniel
District Clerk
257th District Court
P . O . Box No. 4651
Houston, Tx 77210

Sana Chisti aka Kiran Wilwerding
5078 Hauna Lane
Dickinson, Tx 77539
                                                         lanj
                                                         ler Medih Chisti




MOTION FOR REHEARING                                               Page 2
                             Shamsher Hedih Chisti
                              TDCJ-ID No. 1490300
                             James A. Lynaugh Unit                       FILED IN
                              1098, South Hwy 2037
                                                                 1ST COURToV^p^
                            Fort Stockton, Tx 79735
To,                                                                  APR -2 2015
                                                               CHR/sj^pH£
Christopher A. Prine                                                         A- PFUNE
Clerk of      the   Court                                    CLERd
flirst Court of Appeals
301 Fannin Street
Houston, Tx 77002                                    Date: March 27, 2015


Styled: Shamsher Medih Chisti v. Sana Chisti aka Kiran Wilwerding
               Court of Appeals No. 01-13-00780-CV
                        Trial Court Cause No.   2013-12431

Dear Mr. Prine,
                    Greetings. Enclosed you will find my Motion for Exten
sion of Time and Motion for Rehearing which you have requested me to
file. I already mailed my Motion to Modify Judgment on the 23th of
March, 2015 to your office.
     Very important, I called the trial court the 257th Judicial
District Court of Harris County, Texas about the Court of Appeals
reversing and remanding my case back. They informed me that my case
is not yet docketed and is still in the Court of Appeals for final
consideration. I have already mailed the trial court with Judgement
and Citation and Service, so the trial Court can summons the Appellee
to answer/appeared, on my Bill of Review.
      I am also enclosing a SASE (Self Address Stamp Envelop) for your
convenience, so that you can date/stamp the cover copy of this letter
and mail me the copy.
      Your attention in this matter is greatly appreciated.




cc:   File
                                                                           histi
      Chris    Daniel
                                                               lant- Pro-Se
      Sana Chisti aka Kiran Wilwerding
                  IN THE FIRST COURT OF APPEALS

                               OF TEXAS                          »^URr0F^PEALS
                                                                 "CUSTOM, TEXAS
                              AT HOUSTON
                                                             APR-2 2015
Shamsher Medih Chisti              §                      CHR/stoprer A
                                                                          PRINE
               Appellant,                                CLERK
                                   §


                                       Appeals Court No. 01-13-00780-CV
V.

                                       Trail Court No.     2013-12431
                                   §

Sana Chisti aka Kiran Wilwerding§
               Appellee.



                        MOTION FOR REHEARING

TO THE HONORABLE JUSTICES OF SAID COURT:

     COMES NOW Shamsher Medih Chisti, Appellant Pro-Se, presenting

his Motion for Rehearing in the above Styled and Numbered Case and

in support of said Motion would respectfully show this              Honorable

Court the following:

                                  I.

            Court Applied Costs to the winning party

1* On March 03, 2015, this Honorable Court issued Opinion Reversing
the trial Court's dismissal for Want of Prosecution of Appellant
Shamsher Medih Chisti's     (hereinafter "Appellant,") Bill of Review.
Upon granting Appellant's relief in this case the Court of Appeals
assessed the costs and fees of the appeal to the Appellant when the

Texas Rules of Appellant Procedure, Rule 43.4, clearly demand that
the losing party be assessed said costs and fees.

2. Appellant filed a Motion to Modify the Judgment in this case and
now files a Motion to have the case on appeal reheard to entertain
his Motion to Modify the Judgment.

MOTION FOR REHEARING                                                   Page 1
SO PRAYED THIS the 27th day of March, 2015.

                                              Res           ully Submitted,



                                                 Sham?siieji-Meriin Chisti
                                                 TDCJ--IDNo.' 1490300
                                                 James A. Lynaugh Unit
                                                 1098, South Hwy 2037
                                                 Ft. Stockton, Tx 79735

                              Declaration


        I, Shamsher Medih Chisti, TDCJ-ID #1490300, being presently
incarcerated at the James A. Lynaugh Unit of TDCJ-ID, declare under
penalty of perjury that the foregoing facts are true and correct.




                                                 ShamN^er---MeTilh7_ChlstI
                                                 Appellant Pro-Se

                        Certificate of Service


        I certify that a true and correct copy of the foregoing was
sent to the Appellee(s) at the following address(es) by placing the
same in U.S. Mail postage pre-paid on this the 27th day of March,
2015.   Addressed to:


Honorable Chris Daniel
District Clerk
257th District Court
P . O . Box No. 4651
Houston, Tx 77210

Sana Chisti aka Kiran Wilwerding
5078 Hauna Lane
Dickinson, Tx 77539
                                                        zani^Hrtr-be
                                                        ler Medih Chisti




MOTION FOR REHEARING                                               Page 2
                             Shamsher Medih Chisti
                              TDCJ-ID No. 1490300
                             James A. Lynaugh Unit
                              1098, South Hwy 2037
                            Fort Stockton, Tx 79735
To,
                                                                     APR -2 20,5
Christopher A. Prine                                                       A PRINE
Clerk of      the   Court                                    CLER*
ttirst Court of Appeals
301 Fannin Street
Houston, TX 77002                                    Date: March 27, 2015


Styled: Shamsher Medih Chisti v. Sana Chisti aka Kiran Wilwerding
               Court of Appeals No. 01-13-00780-CV
                        Trial Court Cause No.   2013-12431

Dear Mr. Prine,
                    Greetings. Enclosed you will find my Motion for Exten
sion of Time and Motion for Rehearing which you have requested me to
file. I already mailed my Motion to Modify Judgment on the 23th of
March, 2015 to your office.
      Very important, I called the trial court the 257th Judicial
District Court of Harris County, Texas about the Court of Appeals
reversing and remanding my case back. They informed me that my case
is not yet docketed and is still in the Court of Appeals for final
consideration. I have already mailed the trial court with Judgement
and Citation and Service, so the trial Court can summons the Appellee
to answer/appeared, on my Bill of Review.
    I am also enclosing a SASE (Self Address Stamp Envelop) for your
convenience, so that you can date/stamp the cover copy of this letter
and mail me the copy.
      Your attention in this matter is greatly appreciated.




cc:   File
                                                                                   histi
      Chris    Daniel
                                                        App~e"LTant' Pro-Se
      Sana Chisti aka Kiran Wilwerding
- Chisti Shamsher #1490300
 James A. Lynaugh Unit
 1098, South Hwy 2037
 Fort Stockton, Tx 79735




                                            To,
                                                  Christopher A. Prine
                 >.j,fJ.      RECEIVED            Clerk of   the Court
 ***Legal Mail "FfRST COURT OFAPPEALS
                           HOUSTON, TEXAS         First Court of Appeals
                                                  301 Fannin Street
                           APR -2 2015            Houston, Tx 77002

                  CHRISTOPHER A. PRINE
                 CLERK